Slip   Op. 01 - 5

                             J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

                   Thomas J. Aquilino, Jr., Judge

- - - - - - - - - - - - - - - - - - - - x

KAJARIA IRON CASTINGS PVT. LTD. et al., :

                             Plaintiffs,    :

                   v.                       :    Court No. 95-09-01240

                                             :
UNITED STATES,
                                             :
                             Defendant.
                                        :
- - - - - - - - - - - - - - - - - - - - x



          The plaintiffs having interposed a motion pursuant to CIT

Rule 56.2 for judgment upon the record compiled by the Interna-

tional Trade Administration, U.S. Department of Commerce ("ITA")

sub nom. Certain Iron-Metal Castings From India:      Final Results of

Countervailing Duty Administrative Review, 60 Fed.Reg. 44,843 (Aug.

29, 1995), aff'd in part, remanded in part sub nom. Kajaria Iron

Castings Pvt. Ltd. v. United States, 21 CIT 99, 956 F.Supp. 1023,

remand results aff'd, 21 CIT 700, 969 F.Supp. 90 (1997), aff'd in

part, rev'd in part and remanded, 156 F.3d 1163 (Fed.Cir. 1998),

remanded, 23 CIT        , Slip Op. 99-6 (Jan. 14, 1999), second remand

results remanded, 24 CIT        , Slip Op. 00-20 (Feb. 18, 2000); and

this court in slip opinion 00-147, 24 CIT             (Nov. 9, 2000),

having remanded to the ITA its remand results dated May 24, 2000
Court No. 95-09-01240                                                   Page 2


and stated to be pursuant to slip opinion 00-20 in order to

eliminate the influence of rebates under India's International

Price Reimbursement Scheme and Cash Compensatory Support program on

the calculation of any subsidy under §80HHC of India's Income Tax

Act;   and   the   ITA   having     filed   herein    its    Final   Results     of

Redetermination on Remand dated December 11, 2000 and stated to be

pursuant to slip opinion 00-147; and this court having reviewed

those Final Results and not having received any comments thereon or

opposition thereto from any party to this case; Now therefore,

after due deliberation, it is


             ORDERED,    ADJUDGED    and    DECREED   that    the    ITA's   Final

Results of Redetermination on Remand dated December 11, 2000 be,

and they hereby are, affirmed.


Dated: New York, New York
       January 24, 2001


                                      ________________________________
                                                   Judge